Order entered April 29, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-00051-CR

                            LUCAS LEONARDO PERILLA, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 380th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 380-80963-2013

                                             ORDER
        The Court GRANTS appellant’s April 24, 2015 second motion for extension of time to

file appellant’s brief.

        We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order. No other extensions will be granted absent exigent circumstances.


                                                       /s/   ADA BROWN
                                                             JUSTICE